Upon this court’s sua sponte reconsideration, the named plaintiffs petition for certification for appeal from the Appellate Court, 68 Conn. App. 785 (AC 21398), is granted, limited to the following issues:
“1. Did the Appellate Court properly reverse the trial court’s entry of an order for monetary sanctions imposed for the named plaintiffs acts of continuing discovery?
“2. If the answer to the first question is ‘yes,’ did the Appellate Court nevertheless properly affirm the trial court’s judgment of dismissal?”
SULLIVAN, C. J., did not participate in the consideration or decision of this petition.